Exhibit 10.2
 
 
[TransCanada Logo]
 
August 28th, 2012
 
Quicksilver Resources Canada Inc.
One Palliser Square
2000, 125-9th Avenue SE
Calgary, AB T2G 0P8
 
Attention:              Loren Mudryk
Marketing Manager
 
Dear Mr. Mudryk:
 
Re:
Amendment to Commitment Letter Agreement (“Amendment to the Commitment Letter
Agreement”) dated April 6th, 2011 between NOVA Gas Transmission Ltd. (“NGTL”)
and Quicksilver Resources Canada Inc. (the “Customer”)

 
Further to recent correspondence between the parties, the Customer has requested
that NGTL delay the targeted in-service date for the Pipeline Project from May
1, 2014 to August 1, 2015. NGTL has agreed to the delay, subject to certain
terms and conditions set out in the PEA Amending Agreement between the parties,
dated August 28th, 2012.  Customer and NGTL also wish to revise the Commitment
Letter Agreement to reflect the delayed targeted in-service date:
 
1.  
Customer and NGTL agree that the date “May 1, 2014” set out in paragraph 1.b. of
the Commitment Letter Agreement is deleted and replaced with “August 1, 2015”.

 
2.  
Unless otherwise defined in this Amendment to the Commitment Letter Agreement,
all capitalized terms contained in this Amendment to the Commitment Letter
Agreement which are defined in the Commitment Letter Agreement shall have the
meaning given to them in the Commitment Letter Agreement.  All references to the
Project Expenditure Authorization Agreement or PEA and the Schedules of Services
or SOS shall mean those agreements as amended.

 
3.  
The Commitment Letter Agreement shall remain in full force and effect as amended
by this Amendment to the Commitment Letter Agreement and is hereby ratified and
confirmed as amended.

 
4.  
This Amendment to the Commitment Letter Agreement may be executed in counterpart
and a complete set of counterpart pages shall be provided to each party.  A
facsimile signature shall be deemed to be an original.

 
 
 
 

--------------------------------------------------------------------------------

 
2
 
 
Please indicate your agreement to the terms and conditions of this Amendment to
the Commitment Letter Agreement below.  If you have any questions or would like
to discuss this further, please call Rob Swart, Customer Account Manager, at
(403) 920-5590.
 
 
Yours truly,
 
/s/ Rob Swart
 
Rob Swart
Customer Account Manager


NOVA GAS TRANSMISSION LTD.
 
By:   /s/ Stephen M. V.
Clark                                                       
Name:  Stephen M. V. Clark
Title:    Vice President, Commercial - West
      Canadian and Eastern U.S. Pipelines
 
 
 
By:   /s/ Karl
Johannson                                                              
Name: Karl Johannson
Title:   President
    NOVA Gas Transmission Ltd.
 





The terms and conditions of this Amendment to the Commitment Letter Agreement
are hereby agreed to this 28th day of August, 2012 by:
 
QUICKSILVER RESOURCES CANADA INC.
 
Per:  /s/ Thomas F.
Darden                                                        
Name: Thomas F. Darden
Title: President and CEO
 
 
 
Per:    _______________________________________
Name:
Title:
 


